In re Balfour, Joseph; Veco Consulting LLC; United Fire & Casualty Co. et al.; Vanderbrook, Kevin; — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. D, No. 2006-8175; to the Court of Appeal, Fourth Circuit, No. 2007-C-1299.
*1022Granted. The case is remanded to the district court for reconsideration of its ruling on the retroactivity of the 2006 amendment to La. R.S. 22:658 in light of Sher v. Lafayette Insurance Co., et al 07-2441 c/w 07-2443 (La.4/8/08), 988 So.2d 186. In all other respects, the application is denied.
VICTORY, J., dissents from the denial of all other aspects of the writ.
WEIMER, J., dissents from the denial of all other aspects of the writ.